NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                              Submitted  April  27,  2015∗  
                                                                                                                 Decided  April  30,  2015  
  
  
                                                                                                                  Before  
  
                                                                                               RICHARD  D.  CUDAHY,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  15-­‐‑1157                                                                                                                       Appeal   from   the   United  
                                                                                                                                      States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,  
                                                                                                                                      Northern   District   of   Illinois,  
      Plaintiff-­‐‑Appellee,                                                                                                          Eastern  Division.  
                                               v.                                                                                       
                                                                                                                                      No.  95  CR  508-­‐‑5  
WILLIAM  EDWARDS,                                                                                                                     Harry  D.  Leinenweber,  Judge.  
      Defendant-­‐‑Appellant.  
  

                                                                                                                   Order  
  
        William  Edwards  sought  relief  under  Amendments  750  and  782  to  the  Sentenc-­‐‑
ing  Guidelines.  Both  of  these  amendments  apply  certain  changes  to  the  drug-­‐‑quantity  
tables  retroactively.  See  18  U.S.C.  §3582(c)(2).  The  district  court  denied  the  motion,  rul-­‐‑
ing  that  Edwards  is  accountable  for  so  much  cocaine  (more  than  150  kilograms)  that  nei-­‐‑

                                                                                                 
∗  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  After  

examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  
App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                                  
No.  15-­‐‑1157                                                                                    Page  2  

ther  change  reduces  his  sentencing  range.  Without  such  a  reduction  §3582(c)(2)  does  not  
authorize  a  lower  sentence.  
  
        Edwards’s  appeal  contends  that  the  district  judge  was  not  entitled  to  recalculate  
the  quantity  for  which  he  is  responsible;  he  insists  that  at  his  sentencing  the  judge  found  
him  accountable  for  only  1.5  kilograms  of  cocaine.  He  made  the  very  same  contention  
when  seeking  a  reduction  under  an  earlier  retroactive  change  to  the  Guidelines.  We  re-­‐‑
jected  his  argument  then,  United  States  v.  Edwards,  No.  09-­‐‑2935  (7th  Cir.  Apr.  19,  2010)  
(nonprecedential  disposition),  and  our  analysis  in  that  order  demonstrates  that  the  cur-­‐‑
rent  appeal  likewise  is  unavailing.  Like  the  district  judge,  we  concluded  that  at  the  orig-­‐‑
inal  sentencing,  the  judge  accepted  the  findings  proposed  in  the  presentence  report,  
which  concluded  that  Edwards  is  accountable  for  more  than  4.5  kilograms  of  cocaine  
per  week,  over  a  period  of  many  years.  Given  that  finding,  the  revisions  to  the  Guide-­‐‑
lines  do  not  affect  his  sentencing  range.  
  
                                                                                                 AFFIRMED